Citation Nr: 0920681	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-37 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from December 1948 to 
September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD is productive of no more than mild to 
moderate occupational and social impairment, without such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; and disturbances of 
motivation and mood.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board notes that the Veteran's claim for service 
connection for PTSD was granted in a September 2005 rating 
decision and was evaluated as 30 percent disabling effective 
November 24, 2004 (the date the Veteran's claim for service 
connection was filed).  The Veteran disagreed with the 30 
percent evaluation of this now service-connected disability 
in May 2006.  Since the Veteran's claim was initially one for 
service connection, which has been granted, the Board finds 
that VA's obligation to notify the Veteran was met as the 
claim for service connection was obviously substantiated.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, any deficiency in the notice given is not 
prejudicial to the Veteran.

Furthermore, the Board finds that the evidence demonstrates 
the Veteran had actual knowledge of what he needed to show in 
order to be entitled to a higher disability rating for his 
PTSD as evidenced by his report of symptomatology and the 
affect his PTSD has had on his activities of daily living as 
seen in the medical evidence.  Thus, any deficiency in notice 
did not affect the essential fairness of the adjudication of 
the Veteran's claim.  There will be no prejudice to the 
Veteran, therefore, by the Board proceeding to adjudicate his 
increased rating claim.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claim.

The duty to assist includes providing the Veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The Veteran was afforded VA examinations in 
July 2005 and August 2007.  Significantly, the Board observes 
that he does not report that the condition has worsened since 
he was last examined, and thus a remand is not required 
solely due to the passage of time.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the Veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the Veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

Service connection for PTSD was granted in the September 2005 
rating decision.  The Board notes that the Veteran has been 
service-connected since April 1953 for schizophrenic 
reaction, which has been evaluated as 10 percent disabling 
since December 1953.  In granting service connection for 
PTSD, the RO recharacterized the Veteran's psychiatric 
disability as PTSD (previously evaluated as schizophrenic 
reaction).  The RO then assigned a 30 disability rating for 
the Veteran's now service-connected PTSD.  In a May 2006 
Notice of Disagreement, the Veteran disagreed with the 30 
percent disability rating, arguing that his PTSD warrants a 
much higher percentage.

The Veteran's claim for a higher evaluation is an original 
claim that was placed in appellate status by his disagreement 
with the initial rating award.  In these circumstances, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. 
at 443. 

The current 30 percent disability rating requires a showing 
of :

Occupational and social impairment with an 
occasional decrease in work efficiency and 
intermittent periods of an inability to perform 
occupational tasks (although generally 
functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), 
due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory 
loss (such as forgetting names, directions, or 
recent events).  

The criteria for a 50 percent disability rating require a 
showing of:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close 
relatives, own occupation, or own name.

In support of his claim for service connection for PTSD, the 
Veteran submitted a private psychiatric evaluation signed in 
January 2005.  He reported having symptoms such as anxiety, 
depression, not sleeping, often awakening thinking about 
Korea, flashbacks, impaired concentration, suppression of 
feelings and thoughts related to trauma, and stress.  On 
mental status examination, the Veteran was oriented in all 
spheres.  His affect was appropriate; however, mood was 
anxious.  He presented in a neat and clean fashion.  Eye 
contact was good.  His speech was logical and coherent.  
Recent and remote memory appeared normal.  He had no abnormal 
psychomotor movements.  He had no present suicidal or 
homicidal ideation, plan or intent.  As for his social and 
occupational functioning, the Veteran reported that he goes 
to church and enjoys woodworking as a hobby.  

The physician stated that the Veteran meets the full criteria 
for a diagnosis of PTSD.  He was exposed to a traumatic and 
life threatening situation in Korea, and he reported feeling 
intense fear, horror, or helplessness at the time of the 
event.  He also endorsed reexperiencing the traumatic event 
through intrusive thoughts (two to four times per week), 
nightmares and flashbacks (once a week).  He endorsed 
symptoms of avoidance such as not talking about the incidents 
in Korea, avoiding war movies, places and people that would 
remind him of Korea; feeling detached/cut off from people two 
to four times per week; emotional numbness; and feeling that 
his future plans will not come true.  He endorsed symptoms of 
hyperarousal such as insomnia, poor concentration, excessive 
vigilance and increased startle response.  Thus the physician 
rendered a diagnosis of PTSD and assigned a Global Assessment 
of Functioning Score (GAF) of 64, currently and for the 
previous year.  She indicated that the Veteran's level of 
impairment in functioning is moderate as he reported that his 
symptoms have interfered with his fun and leisure time 
activities, relationships with friends and family, and in the 
general satisfaction of his life.

The Veteran underwent a VA examination in July 2005.  The 
Veteran reported having PTSD symptoms that have plagued him 
ever since service, including insomnia, nightmares, periodic 
flashbacks, anxiety, poor concentration, avoidant behaviors 
and depression.  Occupationally, the Veteran reported having 
worked for 43 years at two jobs, 35 years as a mechanic for 
the same employer from whom he retired.  He reported that his 
relationships with supervisors and coworkers were good at 
both places of employment.  In terms of his social life, he 
reported being married once for 48 years.  He described his 
relationship with his wife as "very strong."  They have no 
children.  He referred that, since he developed his mental 
condition, there have been changes in his daily activities, 
such as living with his PTSD symptoms and leading a reclusive 
life with his wife.

Mental status examination was within normal limits except for 
the presence of depression affecting his affect and mood.  
The examiner noted, however, that the Veteran's depression 
did not affect his ability to function independently and 
effectively.  There were no delusions, hallucinations, panic 
attacks, obsessional rituals, impaired judgment, or suicidal 
or homicidal ideation.  The examiner diagnosed the Veteran to 
have PTSD, chronic.  He indicated that the Veteran meets the 
DSM-IV diagnostic criteria for PTSD because the following 
criteria are met:  In criteria A, the Veteran has been 
exposed to a traumatic event which involved threatened death 
and threat to the physical integrity of self.  The Veteran 
responded with intense fear.  In criteria B, the traumatic 
event is persistently experience in the following ways:  
recurrent recollection of the event and recurrent distressing 
dreams of the event.  In criteria C, the Veteran demonstrates 
persistent avoidance of the stimuli associated with the 
trauma as follows:  efforts to avoid thoughts, feelings or 
conversation associated with trauma, effort to avoid 
activities that arouse the event and feeling of detachment or 
estrangement from others.  In criteria D, the Veteran has 
persistent symptoms of increased arousal as follows:  
difficulty falling or staying asleep, difficulty 
concentrating and exaggerated startle response.  The 
disturbance causes distress or impairment in social, 
occupational and other areas of functioning.  

The VA examiner assigned a GAF score of 65.  He remarked that 
the Veteran occasionally has some interference in performing 
activities of daily living because of anxiety, and he has 
difficulty establishing and maintaining effective work and 
social relationships because of anxiety.  However, he has no 
difficulty understanding commands, and appears to pose no 
threat of persistent danger or injury to self or others.

VA treatment records from April to June of 2007 show the 
Veteran was being treated with medications and counseling for 
his PTSD.  In addition, they indicate that the Veteran was 
grieving as he lost his wife the previous December.  Mental 
status examination revealed he had some depression, but 
otherwise was within normal limits.  These records 
demonstrate that, despite his PTSD and his bereavement, he 
continued to maintain his activities, including attending the 
senior day center and socializing with neighbors.

The Veteran underwent another VA examination in August 2007.  
His condition was noted to be the same.  He requires 
medication to control his symptoms, which include nightmares, 
flashbacks and insomnia.  Although these symptoms occur 
constantly, the effect of them on the Veteran's total daily 
functioning was noted to be minimal.  Over the prior year, he 
received psychotherapy as often as two times per year, and 
the response has been fair.  The examiner noted that there 
have been no major changes in the Veteran's social 
functioning since he developed his mental condition.  There 
has also been no change in his occupational functioning, as 
the Veteran has been retired for 11 years.  Mental status 
examination was within normal limits, except the examiner 
noted that there are behavioral, cognitive, social, affective 
or somatic symptoms attributed to the Veteran's PTSD and are 
described as flashbacks and nightmares.  The assessment was 
PTSD.  The examiner assigned a GAF score of 65.  The examiner 
remarked that the Veteran does not have difficulty performing 
activities of daily living.  He is able to maintain effective 
family role functioning.  He has no difficulty with 
recreation or leisurely pursuits.  He has no difficulty 
understanding commands.  He appears to pose no threat of 
persistent danger or injury to self or others.  

Based upon the above evidence, the Board finds that the 
Veteran's disability picture more nearly approximates that 
criteria for a 30 percent disability rating.  Therefore, a 
higher disability rating is not warranted.  The Veteran's 
symptoms mostly include anxiety, depression, intrusive 
thoughts, flashbacks, nightmares, insomnia, avoidance 
behaviors, emotional numbing, hypervigilance and exaggerated 
startle response.  Although the private physician who 
conducted the January 2005 psychiatric evaluation indicated 
these were moderate in severity, the evidence establishes 
that the Veteran had maintained employment for 35 years at 
which he had good relationships with his supervisors and 
coworkers.  He was married for almost 50 years to the same 
woman.  He has continued to maintain some social interaction 
with others by going to church and the senior day center.  He 
socializes with his neighbors.  He also enjoys hobbies such 
as woodworking.  

There is no evidence that the Veteran's PTSD has been 
manifested by reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; and disturbances of motivation and mood.  The 
medical evidence shows that the Veteran's affect has been 
congruent with his mood; his speech has been normal; he has 
had no panic attacks; he is able to understand commands; his 
memory has been within normal limits; and his abstract 
thinking has been normal.  Although the Veteran has had some 
depression, there is no showing that he has had disturbance 
of his motivation.

The Board acknowledges that the July 2005 VA examiner stated 
that the Veteran has difficulty establishing and maintaining 
effective work and social relationships; however, the 
examiner also stated that the Veteran has only occasional 
interference in performing activities of daily living.  
Moreover, the evidence shows that the Veteran had maintained 
a "very strong" relationship with his wife, has been 
socially active (e.g., going to church and the senior day 
center, visiting neighbors), and he maintains hobbies that he 
enjoys doing.  Furthermore, the August 2007 VA examination 
report notes that there had been no change in the Veteran's 
social functioning since the onset of his mental condition.  
Thus, the evidence more nearly approximates the criteria for 
an evaluation of 30 percent rather than 50 percent.

Furthermore, the GAF scores assigned by the medical 
professionals who have evaluated the Veteran are consistent 
with a finding that a disability rating higher than 30 
percent is not warranted.  The evidence shows that the 
medical professionals have assigned GAF scores of 64 and 65.  
A GAF score is highly probative as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  A GAF score of 61-70 contemplates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  See DSM-IV at 44-47.  Thus, the 
GAF scores assigned are most consistent with the criteria for 
a 30 percent disability rating as they indicate only mild 
symptoms and some difficulty with functioning, but overall 
generally functioning well.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against finding that a 
disability rating in excess of 30 percent for the Veteran's 
service-connected PTSD is warranted.  The Board notes that it 
has taken into consideration whether staged ratings are 
warranted under Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007) (staged ratings are appropriate for an increased-
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings).  In the 
present case, the medical evidence shows that the Veteran's 
PTSD has remained stable over the appeal period.  Thus, 
staged ratings are not appropriate in this case.

Finally, the Board finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
the present case as the evidence fails to establish that 
there are exceptional circumstances that render the schedular 
evaluation to be inadequate, such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The evidence does not show the Veteran is unable to 
be employed due to his disability, and the extent to which 
his PTSD affects his occupational functioning is already 
contemplated in establishing the schedular rating.  
Furthermore, the evidence fails to show that the Veteran has 
had frequent periods of hospitalization that has interfered 
with his employment or daily life.  The Veteran basically 
treats his PTSD with the use of medications.  Although he has 
had some psychotherapy, this has only been twice a year.

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).   Thus the Board finds that the 
preponderance of the evidence is against referral of the 
Veteran's claim for extraschedular consideration.

The preponderance of the evidence being against the claim, 
the benefit of the doubt doctrine is not for application.  
Consequently, the Veteran's claim must be denied.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD) is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


